The court incorporates by reference in this paragraph and adopts as the findings and orders of this court
the document set forth below. This document was signed electronically on April 22, 2020, which may be
different from its entry on the record.




IT IS SO ORDERED.

Dated: April 22, 2020




                           UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF OHIO

 In re:                                                    )             Chapter 7
                                                           )
 RICHARD M. OSBORNE,                                       )             Case No. 17-17361
     Debtor.                                               )
                                                           )             Judge Arthur I. Harris
                                                           )
 KARI B. CONIGLIO,                                         )
      Plaintiff.                                           )             Adversary Proceeding
                                                           )             No. 20-1013
 v.                                                        )
                                                           )             PRETRIAL MINUTES
 RICHARD M. OSBORNE, SR.,                                  )
 et al.,                                                   )
         Defendants.                                       )

          APPEARANCES BY:                     M. Duhamel, for plaintiff
                                              F. Schwieg, for defendant Richard M. Osborne, Sr.
                                              J. Levinson, for defendants Rigrtona Holding
                                              Company, LLC and Osair, Inc.
                                              M. Moran, for defendant Diane Osborne
                                              individually and as Trustee of the Diane M.
                                              Osborne Trust
                                              S. Belhorn, for the U.S. Trustee
                                              M. Tucker, for Citizens Bank, N.A.




20-01013-aih         Doc 10        FILED 04/22/20          ENTERED 04/23/20 08:50:04                   Page 1 of 2
      The Court held a pretrial conference on April 22, 2020. The Court stays all

discovery and further briefing pending mediation. The Court will attempt to find a

judicial officer to mediate this matter no earlier than mid-June. No further

proceedings are scheduled at this time.

      IT IS SO ORDERED.




                                          2




20-01013-aih   Doc 10   FILED 04/22/20    ENTERED 04/23/20 08:50:04      Page 2 of 2
